Citation Nr: 1646904	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-31 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent since March 1, 2010, for the residuals of prostate cancer.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for skin lesions of the mid-back and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1964 to July 1966. He served in the Republic of Vietnam and his military decorations include the Combat Infantryman's Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2011 decisions of the Boston, Massachusetts, Regional Office (RO). On his November 2011 VA Form 9, the Veteran requested a Board videoconference hearing. In an October 2016 telephone call with the RO, however, the Veteran withdrew his hearing request. The Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2015). 

The issues of service connection for bladder cancer and for skin lesions of the mid-back and face are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since March 1, 2010, the Veteran's prostate cancer residuals have been characterized by no more than constant use of an appliance, fatigue, erectile dysfunction, urgency, dribbling, daytime voiding every 30-45 minutes, nighttime voiding 6-8 times per night, urinary leakage, and the need to sometimes wear absorbent pads.

2.  Since January 24, 2012, the Veteran is in receipt of a 100 percent rating for posttraumatic stress disorder (PTSD) and a 60 percent rating for prostate cancer. 

3.  The Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation between March 1, 2010, and January 24, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating since March 1, 2010, for prostate cancer have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.20, 4.115a, 4.115b, Diagnostic Codes 7522, 7528 (2015).

2.  The criteria for special monthly compensation (SMC) have been met since January 24, 2012. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).

3.  The criteria for a total disability rating based on individual unemployability (TDIU) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an October 2009 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him. The October 2009 notice was issued to the Veteran prior to the July 2010 and October 2011 rating decisions from which the instant appeal arises. VA has secured or attempted to secure all relevant documentation to the extent possible. For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). The Veteran's prostate cancer disability is rated according to diagnostic code 7528. This diagnostic code provides that a 100 percent rating is warranted for malignant neoplasms of the genitourinary system. The note to this diagnostic codes states that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter. If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015). 

38 C.F.R. § 4.115a provides rating criteria for renal dysfunction and voiding dysfunction. A noncompensable rating for renal dysfunction is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101. A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101. A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101. An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent rating is warranted for an individual who requires regular dialysis, or is precluded from more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

A 20 percent rating is warranted for voiding dysfunction for continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day. A 40 percent rating is warranted for disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day. A 60 percent rating is warranted for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 38 C.F.R. § 4.115a (2015).

Erectile dysfunction is not listed in the Rating Schedule. When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015). Erectile dysfunction is therefore evaluated under diagnostic code 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 20 percent rating. 38 C.F.R. § 4.115b (2015).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In a December 2010 statement, the Veteran wrote that he has to void his bladder 6-8 times per night and approximately every 30-45 minutes during the day. He also submitted VA treatment records with annotations indicating that he sometimes wears absorbent pads, and experiences urinary leakage.

In April 2011, the Veteran was afforded a VA examination. The examiner indicated that the Veteran had urinary urgency, dribbling, daytime voiding frequency of more than once per hour, and has nighttime voiding frequency of more than 5 times per night. The examiner wrote that the Veteran has stress incontinence urinary leakage that requires the constant use of an appliance, and that he has fatigue and erectile dysfunction. The examiner indicated that the Veteran did not have any renal dysfunction.

During the relevant period, the Veteran's prostate cancer disability has been shown to be manifested by no more than constant use of an appliance, fatigue, erectile dysfunction, urgency, dribbling, daytime voiding every 30-45 minutes, nighttime voiding 6-8 times per night, urinary leakage, and the need to sometimes wear absorbent pads. 

A 60 percent evaluation most closely approximates the Veteran's impairment during the relevant period. 38 C.F.R. § 4.7. An 80 percent rating is not warranted as the Veteran does not have renal dysfunction. The disability does not warrant assignment of a separate compensable evaluation for erectile dysfunction as his disability does not meet the minimum requirement for a compensable rating. 38 C.F.R. § 4.115b, Diagnostic Code 7522.

During the period on appeal, the Veteran received a 100 percent rating for his service-connected PTSD. Given the grant here of a 60 percent rating for prostate cancer, the Board also considers whether the Veteran is entitled to SMC. SMC is payable at a specified rate under 38 U.S.C.A. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities. 38 C.F.R. § 3.350(i) (2015). 

As PTSD and prostate cancer involve different anatomical segments or bodily systems, the Board finds that the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s) since January 24, 2012. 

Finally, the Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. 

In December 2010, the Veteran submitted written comments on VA treatment records. He noted that he was only working half-days for a 1.5 year period due to residual effects from the radiation treatment. He did not specify when that 1.5 year period took place. The report of a January 2011 VA PTSD examination states that the Veteran retired in July 2010 because he was eligible to do so by age or duration of work. The examiner noted that the Veteran retired after working as a produce manager at a grocery store for 43 years and had "no problems on the job." The examiner also wrote that the Veteran had no deficiencies in work due to his PTSD. The report of the Veteran's April 2011 VA examination reiterated that he retired as he was eligible to do so by age or duration of work.

On a January 2012 TDIU application, the Veteran wrote that his PTSD prevents him from securing a following a substantially gainful occupation and that he became too disabled to work in July 2010. In March 2013, the Veteran was afforded a VA PTSD examination and the examiner indicated that the Veteran was totally occupationally and socially impaired as a result of his PTSD. He was granted a 100 percent rating for PTSD, effective January 24, 2012.

Given the grant of 60 percent for prostate cancer, the Veteran meets the schedular criteria for TDIU beginning March 1, 2010. He is ineligible for a TDIU beginning January 24, 2012, as he is in receipt of a 100 percent rating since that time. Two different VA examiners indicated in 2011 that the Veteran retired due to age or duration of work-not that he stopped working due to disability. Additionally, in January 2011, the examiner determined that he had no deficiencies in work due to his PTSD. The Board finds that this evidence is more probative than the Veteran's statement on his January 2012 TDIU application that he became too disabled to work in July 2010. The probative evidence of record does not indicate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities from the period between March 1, 2010, and January 24, 2012. Therefore, TDIU is denied.


ORDER

A 60 percent rating since March 1, 2010, for prostate cancer is granted.

SMC is granted pursuant to the provisions of 38 U.S.C.A. § 1114(s), since January 24, 2012.

TDIU is denied from March 1, 2010, to January 24, 2012.


REMAND

In October 2010, the Veteran submitted a notice of disagreement (NOD) with the denial of his claims for service connection for bladder cancer and for skin lesions of the mid-back and face. A statement of the case (SOC) addressing the Veteran's October 2010 NOD has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The case is REMANDED for the following action:

Issue an SOC to the Veteran and his accredited representative which addresses the issues of service connection for bladder cancer and for skin lesions of the mid-back and face. The Veteran should be given the appropriate opportunity to respond to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


